Citation Nr: 0200524	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back disorder 
on a direct basis and as secondary to service-connected 
status post anterior cruciate ligament repair of the right 
knee with mild degenerative joint disease.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected status post anterior cruciate 
ligament repair of the right knee with mild degenerative 
joint disease, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty for training between June 
1983 and February 1998.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
status post anterior cruciate ligament repair of the right 
knee with mild degenerative joint disease and assigned a 10 
percent disability rating.  The RO also denied entitlement to 
service connection for a right shoulder disorder and a low 
back disorder.

In October 2001, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  

The issues of entitlement to service connection for a right 
shoulder disorder, entitlement to service connection for a 
low back disorder, and entitlement to a higher rating than 10 
percent for service-connected right knee disorder will be the 
subject of the remand herein.



FINDING OF FACT

The veteran has withdrawn his appeal from the May 1999 denial 
of service connection for a left knee disorder.


CONCLUSION OF LAW

The veteran having withdrawn his appeal from the denial of 
service connection for a left knee disorder, there are no 
remaining allegations of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 
C.F.R. § 20.204(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from the May 1999 denial of 
service connection for a left knee disorder.  At his Board 
hearing in October 2001, he stated on the record that he 
wanted to withdraw that appeal.  An appeal may be withdrawn 
in writing at any time before a decision is rendered by the 
Board.  See 38 C.F.R. § 20.204 (2001).  The veteran's 
withdrawal of this issue from appeal was reduced to writing 
when the hearing was transcribed.  Cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).  
Once the veteran withdrew this issue from his appeal, there 
remained no allegations of errors of fact or law for 
appellate consideration, and this issue is, therefore, not 
before the Board.  38 U.S.C.A. § 7105(d)(5) (West 1991).


ORDER

The appeal from the denial of service connection for a left 
knee disorder having been withdrawn, the appeal is dismissed.


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

Review of the claims folder indicates the existence of 
potentially relevant evidence which is not on file.  
Specifically, the veteran testified in October 2001 that he 
was treated for his knee and back problems at the Bay Pines 
VA medical facility.  He underwent magnetic resonance imaging 
(MRI) of the spine, and had an upcoming neurological 
evaluation scheduled.  Accordingly, these records should be 
obtained on remand.  See 38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(2)).

The veteran's service medical records disclose that he 
injured his left shoulder in May 1990 while moving the breech 
of a Howitzer.  However, his unit commander indicated on an 
individual sick slip that the veteran injured his right 
shoulder.  The veteran states that although the hatch of a 
Howitzer track fell on his left shoulder, it also caused 
problems with his right shoulder and back.  He is competent 
to describe the in-service injury and symptoms, and is 
currently diagnosed as having chronic strain of the right 
shoulder and degenerative spondylosis of the lumbar spine 
with lower lumbar and lumbosacral disc derangement.  He 
further argues that his back disability is related to his 
service-connected right knee disorder, and that he was told 
by his doctor that additional testing was necessary before a 
medical opinion could be provided on this matter.

The record does not contain sufficient medical evidence to 
support the veteran's claims that right shoulder and low back 
disabilities arose during or are attributable to his military 
service, or that a low back disability is related to his 
service-connected right knee disorder.  These are questions 
requiring medical expertise.  Accordingly, the veteran should 
be afforded a VA examination in order to obtain an opinion as 
to whether his current right shoulder or low back disability 
may be associated with his active military service and 
whether his low back disability was caused or aggravated by 
his right knee disorder.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  The 
examination should include all necessary and appropriate 
diagnostic tests, and should include full review of the 
claims folder. 

Additionally, although the veteran underwent VA joints 
examination in January 1999, to ensure that the duty to 
assist him has been fulfilled, he should be afforded an 
additional VA examination of the right knee after all his 
treatment records have been obtained, and the examiner should 
be provided access to the claims file.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the 
following:

a.  the names, addresses, approximate 
dates of treatment, and appropriate 
releases for the treatment records of 
all private care providers who treated 
him for right knee, right shoulder, 
and low back problems since his 
separation from service; and

b.  the names of any VA medical 
facilities at which he received 
treatment or evaluation for right 
knee, right shoulder, and low back 
problems since his separation from 
service.

2.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 
obtain any VA treatment records reflecting 
treatment of the veteran, (i.e., those from 
the Bay Pines VA Medical Center, including 
an MRI and neurological evaluation), or any 
other information deemed to be pertinent 
that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to include 
notifying him what efforts were undertaken 
to develop the evidence, what records have 
been obtained, and what further action will 
be taken. 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA orthopedic examination. The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary and appropriate 
diagnostic tests should be conducted.

The examiner should render diagnoses of all 
current right shoulder and low back 
disabilities found to be present.  The 
examiner should also state an opinion as to 
whether it is at least as likely as not 
that any current right shoulder or low back 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including the incident 
when the breech of a Howitzer fell on the 
veteran's left shoulder in May 1990.

The examiner should also state whether it 
is at least as likely as not that any 
current low back disorder was either (a) 
caused by or (b) aggravated by the 
veteran's right knee disorder.

The examiner should identify all residuals 
attributable to the veteran's service-
connected right knee disorder.  The 
examiner should note detailed range of 
motion measurements for the right knee and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the right knee is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.  
38 C.F.R. §§ 4.40, 4.45 (2001).

The examiner should also state whether 
there is any evidence of ankylosis, 
locking, effusion into the joint, or 
recurrent subluxation or lateral 
instability of the right knee, and if 
so, to what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258 
(2001).  

The examiner should further describe in 
detail the veteran's postoperative right 
knee scar.  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration or any 
ulceration, and whether or not the scar 
is poorly nourished or superficial or 
causes any limitation of function of the 
right knee.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 
(2001).    

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  Ensure 
that the medical report is complete and in 
full compliance with the above directives.  
If the report is deficient in any manner or 
fails to provide the specific opinions 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed above, 
is required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claims.

7.  Readjudicate the veteran's claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  With respect to the 
claim for a higher rating for a right knee 
disorder, review the evidence of record at 
the time of the 1999 rating decision that 
was considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the evidence 
of record to determine whether the facts 
show that he was entitled to a higher 
disability rating for this disability at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

8.  Then, if the decision with respect to 
the claims on appeal remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



